DECISION
Plaintiffs' appeal concerns a Senior Citizens Property Tax Deferral for the 2008-09 tax year. A case management conference was held October 8, 2008. The parties appeared and made their arguments; they agreed the case is now ready for a decision.
                          I. STATEMENT OF FACTS
On April 23, 2008, Plaintiffs signed and mailed an application seeking the 2008-09 deferral. In its Answer (filed August 18, 2008), Defendant states the application should have been denied as untimely since it was received after the April 15, 2008 filing deadline.
Defendant evaluated the claim and denied it with a notice dated May 27, 2008. The reason given was "[y]our household income is more than the limit allows. ($37500.00 for 2007)". Plaintiffs claim the total listed income of $38,340 included $1,800 in distribution of an Individual Retirement Account (IRA). They assert that sum should be excluded; if it is, the income limit is not breached. (Ptfs' Compl at 2.)
The Answer also concluded that if "the IRA distribution was a one time payment[,] * * * it appears the taxpayers will qualify for the program next year." During the conference, *Page 2 
Defendant's representative emphasized that would require a new, timely application submitted after January 1, 2009 and not later than April 15, 2009.
                              II. ANALYSIS
ORS 311.668(1)(a)1 is clear that taxpayers "may elect to defer the property taxes on their homestead by filing a claim for deferral with the county assessor after January 1 and on or before April 15 of the first year in which deferral is claimed." Adrienne McLaughlin candidly admitted she was unaware of that deadline.
Even if this court were able to waive or extend the filing deadline, Plaintiffs' claim would fail. ORS 311.668(1)(b) and 310.630(8) define "household income" for these purposes to include distributions from an IRA.
                             III. CONCLUSION
Given the above undisputed facts, Defendant's denial of the 2008-09 application must be affirmed. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is denied
Dated this ______ day of October 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of
the Oregon Tax Court, by mailing to: 1163 State Street, Salem, OR97301-2563;
or by hand delivery to: Fourth Floor, 1241 State Street, Salem,OR.
Your Complaint must be submitted within 60 days after the date of theDecision
or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on October22, 2008.
The Court filed and entered this document on October 22, 2008.
1 All references to the Oregon Revised Statutes (ORS) are to 2007. *Page 1